In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Owen, J.), entered December 5, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff entered a building operated by the defendant Orange County Community College during an ongoing mixed snow and rain storm. As she started to cross a second floor hallway going to a class, the plaintiff slipped and fell on the damp floor, injuring herself. The Supreme Court denied the defendants’ motion for summary judgment, finding the existence of an issue of fact as to whether or not the defendants had constructive notice of the allegedly defective condition. We disagree and therefore reverse.
The defendants met their initial burden of showing, as a matter of law, that there was insufficient time for them to have constructive notice of the damp floor. Since the plaintiff failed to submit any proof as to how long the damp condition had existed on the floor, and whether or not it was visible and apparent for a sufficient amount of time to have allowed the defendants’ employees to have discovered the condition and remedied it, the Supreme Court should have granted the motion (see, Gordon v American Museum of Natural History, 67 NY2d 836; Zguris v K-Mart Corp., 285 AD2d 591, 592; Znaniecki v Wal-Mart Stores, 284 AD2d 329). Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.